
	

113 S2451 IS: Local School Board Governance and Flexibility Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2451
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2014
			Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support the local decisionmaking functions of local educational agencies by limiting the
			 authority of the Secretary of Education to issue regulations, rules, grant
			 conditions, and guidance materials, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Local School Board Governance and
			 Flexibility Act.
		
			2.
			Sense of
			 Congress
			It is the sense of
			 Congress that—
			
				(1)
				the responsibility
			 for education resides with the States, which have delegated to local
			 school
			 boards the power and authority to adopt policies, establish priorities,
			 and
			 provide accountability to direct the operation of neighborhood schools;
			
				(2)
				local school boards are held accountable by
			 local voters to represent the interests of students, parents, local
			 businesses,
			 civic organizations, taxpayers, and the community at large in determining,
			 subject to State laws and policies, the direction, values, climate, and
			 financial support of the schools in their community;
			
				(3)
				the vital national
			 interest in local self-governance of local educational agencies has been
			 weakened through Department of Education requirements that are either
			 unnecessary to achieve the specific direction of legislation enacted by
			 Congress, or that impose unnecessary limits on the flexibility needed by
			 local
			 educational agencies in order to meet local, State, and Federal goals in
			 education; and
			
				(4)
				to support the
			 local decisionmaking function of local educational agencies, the Secretary
			 of
			 Education should engage only in issuing regulations, rules, grant
			 conditions,
			 guidance materials, and other requirements under the jurisdiction of the
			 Department that are—
				
					(A)
					specifically
			 required to implement Federal legislation; and
				
					(B)
					demonstrated to be
			 educationally, operationally, and financially within the capacity of local
			 educational agencies to implement.
				
			3.
			Authority of the
			 Secretary
			Unless specifically
			 authorized by Federal law, the Secretary may not issue a Federal
			 regulation,
			 rule, grant condition, guidance material, or other requirement pertaining
			 to a
			 State educational agency or a local educational agency that—
			
				(1)
				conflicts with the
			 power and authority of the local educational agency delegated by the State
			 regarding the operation of the schools (including the school system’s
			 mission
			 and goals, organization, local budget and budget priorities, education
			 program,
			 curriculum, or extra-curricular activities), student health services and
			 safety, transportation and school boundaries, procurement policies,
			 staffing
			 and personnel policies, capital construction, authority to levy taxes,
			 issue
			 bonds, and acquire land, and other functions essential to the daily
			 operation
			 of
			 the schools within the jurisdiction of the local educational agency;
			
				(2)
				results in
			 additional costs to the local educational agency for reporting, grant
			 administration, and general operations, unless fully funded from Federal
			 funds;
			
				(3)
				conflicts with the
			 power and authority of the local educational agency to determine how to
			 engage
			 or act upon community participation and advice;
			
				(4)
				imposes
			 requirements on a local educational agency or State educational agency
			 that would limit or adversely
			 affect
			 the authority of the local educational agency or State educational agency
			 to function as a legislative, executive, or
			 quasi-judicial
			 agency;
			
				(5)
				conflicts with the
			 authority of—(A)a State to determine the appropriate governance structure of—(i)the State educational agency; or(ii)the State's
			 local educational agencies; or(B)a State educational agency or  local educational agency
			 to
			 determine the appropriate governance and management of the schools that
			 the State educational agency or local educational agency serve;
				
				(6)
				establishes
			 reporting requirements for State educational agencies or  local
			 educational agencies that duplicate
			 existing
			 Federal requirements or that are issued without first conducting a fiscal
			 impact statement related to the costs to State educational agencies or
			 local educational agencies, as the case may be,
			 including
			 requests for data and recommendations from State educational agencies or 
			 local educational agencies and
			 national education organizations consistent with the provisions of section
			 4(a); or
			
				(7)
				places conditions
			 or requirements on a grant to a State or local educational agency that are
			 not
			 directly related to, or that do not directly support, the intent of the
			 specific purpose of the
			 grant
			 or the legislation authorizing such grant.
			
			4.
			Opportunity for
			 comment regarding local impact
			
				(a)
				In
			 general
				During each fiscal year (beginning with the fiscal year
			 following the fiscal year in which this Act is enacted), the Secretary of
			 Education shall provide local educational agencies and the major national
			 education organizations, including those representing local school boards,
			 local school superintendents, principals, and teachers, a minimum of 60
			 days in
			 order to provide written comments regarding the local impact of
			 implementing
			 Federal regulations, rules, grant conditions, guidance materials, or other
			 requirements for any applicable program or activity of the Secretary.
			
				(b)
				Report
				The Secretary of Education shall prepare
			 and publish a report based on the comments received pursuant to subsection
			 (a),
			 which shall be forwarded to the chairs and ranking members of the
			 Education and
			 the Workforce Committee of the House of Representatives and the Health,
			 Education,
			 Labor, and Pensions Committee of the Senate not later than July 1 of each
			 year
			 and shall be simultaneously posted on the Department of Education’s
			 website.
			
			5.
			Efficiency in
			 implementing Federal programs
			
				(a)
				Eliminating
			 reporting duplications
				Not later than 180 days after the date of enactment of this Act, the Secretary of Education shall
			 conduct a
			 review of
			 existing reporting requirements applicable to local educational agencies
			 resulting from programs and activities under the jurisdiction of the
			 Department
			 of Education to determine duplications and make modifications as necessary
			 to
			 eliminate such reporting duplications.
			
				(b)
				Prohibition
				The
			 Secretary may not promulgate any regulation, rule, guidance material,
			 grant
			 condition, or other requirement pertaining to a State educational agency
			 or a
			 local educational agency, without first taking the following actions:
				
					(1)
					Requesting data
			 and recommendations from State educational agencies, local educational
			 agencies, and the major national
			 education organizations representing chief State school officers, local
			 school boards, local school
			 superintendents, principals, and teachers regarding the educational,
			 financial,
			 and operational costs involved for implementation, and publishing the data
			 and
			 recommendations provided upon issuance of such regulation, rule, guidance
			 material, grant condition, or other requirement and posting that
			 information on
			 the Department of Education’s website.
				
					(2)
					Verifying, based
			 on the data set forth in paragraph (1), that local educational agencies
			 will
			 have the financial resources and the technical assistance such agencies
			 may need to
			 successfully implement the regulation, rule, guidance material, grant
			 condition, or other requirement, including any Federal requirement that
			 would
			 extend beyond the time that Federal assistance is available for that
			 purpose.
				
					(3)
					Providing State educational agencies, local
			 educational agencies, and the national education organizations identified
			 in
			 paragraph (1) with not less than 60 days notice following the Secretary’s
			 publication of a notice of intent to issue any regulation, rule, guidance
			 material, grant condition, or other requirement to respond, unless a
			 shorter
			 time period is needed to meet an emergency such as a declared natural
			 disaster.
				
					(4)
					Ensuring that
			 maximum flexibility is provided to State educational agencies and  local
			 educational agencies in
			 implementing
			 any regulation, rule, guidance material, grant condition, or other
			 requirement.
				
				(c)
				Review and
			 response
				If a local educational agency or an organization
			 identified in subsection (b) provides the Secretary of Education with a
			 written
			 statement demonstrating that a regulation, rule, guidance material, grant
			 condition, or other requirement does not meet the substantive or
			 procedural
			 requirements of this Act, the Secretary, or the Secretary’s designee,
			 shall
			 review the merits of that statement, provide a written response within 60
			 days,
			 and post that response on the Department of Education’s website, including
			 a description of
			 what
			 action, if any, the Secretary will take to correct any deficiency that the
			 Secretary determines exists.
			
